Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 1 of 30. PageID #: 1875




  PEARSON, J.

                                UNITED STATES DISTRICT COURT
                                 NORTHERN DISTRICT OF OHIO
                                      EASTERN DIVISION


   DEMAG CRANES & COMPONENTS                       )
   CORP.,                                          )
                                                   )   CASE NO. 1:19CV2209
                      Plaintiff,                   )
                                                   )
                      v.                           )   JUDGE BENITA Y. PEARSON
                                                   )
   PINNACLE INDUSTRIAL SERVICES,                   )
                                                   )   ORDER
                      Defendant.                   )   Resolving ECF Nos. 55, 56
                                                   )



         Pending before the Court are Plaintiff’s motions for Summary Judgment (ECF Nos. 55,

  56), to which Defendant has responded (ECF No. 64) and Plaintiff has replied (ECF No. 65).

  The parties, at the Court’s invitation, provided supplemental briefing on the question of personal

  jurisdiction in advance of an evidentiary hearing on that topic conducted via Zoom.gov on April

  7, 2021. ECF Nos. 69, 70. 1



         1
            Defendant appended an e-mail/calendar appointment, which concededly was not
  produced before the close of discovery, to its supplemental briefing. ECF No. 70-1. The
  e-mail, dated January 9, 2018, states: “Order confirmation to be sent to us in the next
  day..[sic] Pinnacle has confirmed all options etc so the order confirmation should be clear.
  Pinancle [sic] will review and confirm accuracy verbally or by email but will not sign as
  this will bind us to Demag T&C’s which we did not agree to at time of order placement[.]”
  ECF No. 70-1 (emphasis added). At the evidentiary hearing, Plaintiff’s counsel voiced
  concern regarding the authenticity of the document, specifically the above-italicized text,
  which does not appear in any version of the document produced by either side in discovery.
  See ECF Nos. 70-2, 72-17, 72-18, 72-19, 72-20. While Defense counsel maintained that
  he believes the document is authentic, he acknowledged that the document was unlikely to
  be dispositive as to any issue before the Court and was untimely produced. Defense
  counsel withdrew the exhibit and disclaimed any reliance on it.
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 2 of 30. PageID #: 1876

  (1:19CV2209)

         At that hearing, the Court heard argument from counsel; accepted exhibits; 2 and heard

  testimony from Martin Marincic, the Director of Product Support for Demag Cranes, and Joseph

  Wollner, the President and CEO of Pinnacle. Being fully informed, the Court concludes that

  there is personal jurisdiction over Defendant in the state of Ohio as to all contracts except the

  spare parts contract, and grants Plaintiff’s motions for summary judgment, in part.

                                             I. Background

         The parties have maintained a commercial relationship related to the manufacture and

  sale of industrial cranes for more than 20 years. ECF No. 55-1 at PageID #: 770. 3 During that

  time, the parties have conducted commercial transactions involving millions of dollars. Plaintiff,

  a crane manufacturer, is a Michigan corporation with its principal place of business in Ohio.

  ECF No. 1 at PageID #: 1-2. 4 Defendant, a general contractor and sales representative, is a

  Canadian corporation with its principal place of business in Canada. Id. At the evidentiary

  hearing, Wollner testified that Defendant manufactures crane-related equipment and provides

  installation and commissioning services as a part of its “turnkey” business.

         Plaintiff seeks recovery from Defendant for failure to pay for a steel slab and billet

  handling crane and various contracts for parts that Defendant purchased from Plaintiff in 19

  separate orders. See ECF No. 1 at PageID #: 2-10. Some, but not all, of the 19 orders were for

  parts for the steel slab and billet handling crane.



         2
            Defendant’s exhibits appear at ECF No. 71, Plaintiff’s at ECF No. 72.
         3
            Unless otherwise indicated, the facts are undisputed. The parties are largely in
  agreement on the relevant events. They are in dispute, however, over the legal implications
  of various actions and correspondence.
          4
            Plaintiff was formerly known as Terex MHPS Corp. ECF No. 1 at PageID :# 1.
  Terex, and the “TEREX MHPS CORP COMMERCIAL TERMS AND CONDITIONS”
  are referenced in various relevant documents. There is no dispute that Plaintiff and Terex
  are the same actor/party for the purposes of this litigation.
                                                        2
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 3 of 30. PageID #: 1877

  (1:19CV2209)

         The parties have stipulated:

         1. The agreed-upon purchase price for the Crane was $1,061,713.00.

         2. The parties agree that the amount in dispute as to the purchase price of the Crane
            is $518,161.67, which Pinnacle has not paid to Demag.

         3. Pinnacle’s customer EVRAZ North America paid Pinnacle in full for Pinnacle’s
            invoices related to the Crane.

         4. Pinnacle did not submit a warranty claim to Demag with respect to the items
            contained in the Invoice [appearing at ECF No. 53-1].

         5. The parties agree that the amount in dispute as to the purchase price of certain
            parts provided by Demag, both related and unrelated to the Crane, is
            $326,407.23, which Pinnacle has not paid to Demag.

  ECF No. 53 at PageID #: 645. 5

         The purchase price for the crane was negotiated over multiple months in 2017 and

  finalized in October 2017. ECF No. 72-1. Change orders were entered between December 2017

  and May 2018. ECF No. 1-4. Wollner confirmed at the hearing that the crane was delivered to

  Defendant around the end of September or beginning of October 2018.

         The orders for parts can be separated into 4 categories. While the parties have not

  expressly explained the origin of the stipulated figures, it appears that the figures are based on

  the pricing documented in the invoices appended to the Complaint. 6 As explained above, the

  parties have stipulated that, collectively, $326,407.23, remains outstanding on the contracts for

  parts. That figure is equal to the total of the following outstanding balances:




         5
            The prices referenced in this ruling are in Canadian Dollars, which is the unit of
  currency used by the parties in the relevant contracts and in their briefing. The Court will
  address the implications of the use of a foreign currency at the end of this ruling.
          6
            There is no dispute that the documents appended to the Complaint are true and
  accurate copies of documents exchanged by the parties during the course of the relevant
  transactions. However, in some cases, prices differ from the prices stated in some earlier-
  issued purchase confirmations put before the Court for other purposes.
                                                    3
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 4 of 30. PageID #: 1878

  (1:19CV2209)

          1. 16 orders placed through Plaintiff’s website ($15,270.27), 7 ECF Nos. 1-7 at PageID
             #: 47-54, 67-68, 74-81, 90-91, 94-95, 100-109, 72-8;

          2. An order for spare parts placed by e-mail ($283,293.84), 8 ECF Nos. 1-7 at PageID #:
             45-46, 55-64, 69-70, 82-89, 92-93, 96-99, 110-111, 72-13;

          3. An order for a hoist and trolley placed by e-mail ($24,713.12), 9 ECF Nos. 1-7 at
             PageID #: 71-73, 72-9; and

          4. An order for end trucks placed by e-mail ($3,130.00), ECF Nos. 1-7 at PageID #: 65-
             66, 72-15.

          There are two principle disputes between the parties. First, whether each of the contracts

  included Plaintiff’s standard terms and conditions, which include, inter alia, a forum selection

  clause 10 and a choice of law clause 11 both pointing to Ohio, and an exclusive remedy in the form

  of a warranty provision. 12 The second dispute targets the merits – whether the crane was

  defective and required Defendant to incur significant damages to meet the needs of its customer.


          7
             Defendant asserts that the 16 online orders total “approximately $13,400[.]” ECF
  No. 64 at PageID #: 1583. It is not apparent how Defendant calculated that figure.
           8
             The purchase confirmations for the spare parts represent a 20% discount of the
  list price, whereas later-issued invoices reflect a 30% discount. Compare ECF No. 1-7 at
  PageID #: 45-46, 55-64, 69-70, 82-89, 92-93, 96-99, 110-111 with ECF No. 72-13. This
  price discrepancy is not relevant to the Court’s analysis given the evidence and argument
  presented, and the parties’ stipulations.
           9
              Defendant has already paid $47,972.52 toward the hoist and trolley, leaving
  $24,713.12 outstanding. ECF No. 1-7 at PageID #: 72.
           10
              “22. Jurisdiction. The parties agree that the proper and exclusive forum and
  venue in all legal actions brought to enforce or construe any of the provisions of this sales
  order agreement shall be in the United States District Court, Northern District of Ohio or,
  if federal jurisdiction is lacking in such legal action, in the state courts in Cleveland, Ohio.”
  ECF Nos. 72-2 at PageID #: 1771; 72-7 at PageID #: 1784.
           11
               “21. Construction and Severability. This agreement constitutes the entire
  agreement between the parties regarding the subject matter hereto and shall be construed
  and enforced in accordance with the laws of the State of Ohio.” ECF Nos. 72-2 at PageID
  #: 1771; 72-7 at PageID #: 1784.
           12
              “8. Remedies for Breach. IN THE EVENT OF ANY BREACH OF THE
  WARRANTY BY SELLER, THE PARTIES AGREE THAT SELLER'S LIABILITY
  SHALL BE LIMITED EXCLUSIVELY TO THE REMEDIES OF REPAIR OR
  REPLACEMENT (AT SELLER’S SOLE DISCRETION) OF ANY DEFECTIVE
  PRODUCT OR THE REPERFORMANCE OF ANY DEFECTIVE SERVICES
                                                     4
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 5 of 30. PageID #: 1879

  (1:19CV2209)

          At the outset of this litigation, alleging a lack of minimum contacts with the state of Ohio,

  Defendant sought dismissal for lack of personal jurisdiction pursuant to Fed. R. Civ. P. 12(b)(2).

  ECF No. 13. Plaintiff, in opposition, asserted that the parties agreed to a forum selection clause

  identifying the Northern District of Ohio as the exclusive jurisdiction for resolution of the

  parties’ disputes. ECF No. 21 at PageID #: 266. The Court concluded that the Complaint stated

  a prima facie case of personal jurisdiction as to all claims based on the forum selection clause

  and denied Defendant’s motion to dismiss. ECF No. 33. The Court noted Defendant would

  have the opportunity to put Plaintiff to its proof on the question of personal jurisdiction later in

  the proceedings. ECF No. 38 at PageID #: 592-93.

          As discussed in greater detail below, Plaintiff has moved for summary judgment on all

  claims. The Court will first address Defendant’s primary defense – that the Court lacks personal

  jurisdiction over it.

                                       II. Personal Jurisdiction

          Defendant urges the Court to deny summary judgment and allow the case to proceed to

  trial based on a dispute of material fact as to personal jurisdiction, specifically, whether it

  accepted the terms and conditions in which the forum selection clause appears. Defendant

  argues that it rejected Plaintiff’s terms and conditions as to the crane contract in two ways: (1) by

  removing the terms and conditions from the PDF file it returned to Plaintiff when it ordered the

  crane; and (2) by expressly orally rejecting the terms and conditions, including specifically the

  forum selection clause. ECF No. 64 at PageID #: 1585-86 (citing Wollner Deposition Testimony




  COVERED BY THE WARRANTY.” ECF Nos. 72-2 at PageID #: 1769; 72-7 at PageID
  #: 1784. A warranty claim under the contract must be made by written notice within 30
  days of discovery of the defect. ECF Nos. 72-2 at PageID #: 1768; 72-7 at PageID #: 1784.
                                                     5
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 6 of 30. PageID #: 1880

  (1:19CV2209)

  concerning removal of terms and express oral rejection). Defendant also advances various

  arguments that the terms and conditions do not apply to some of the contracts for parts.

         The Court, in its discretion, conducted an evidentiary hearing on the question of personal

  jurisdiction during the Final Pretrial Conference. ECF No. 67; Minutes of Proceedings dated

  4/7/2021. The hearing took place well after the close of discovery, and after both parties had an

  opportunity to evaluate the evidence and seek or oppose summary judgment. The Court will

  discuss the evidence presented at the hearing as relevant to each of the categories of contracts at

  issue: Crane, Online, Spare Parts, Hoist and Trolley, and End Truck.

                                        A. Standard of Review

         “The party seeking to assert personal jurisdiction bears the burden of demonstrating that

  such jurisdiction exists.” Bird v. Parsons, 289 F.3d 865, 871 (6th 2002). In Serras v. First

  Tennessee Bank National Association, the Sixth Circuit explained that “[t]he weight of [the]

  burden ... depends on whether the trial court chooses to rule on written submissions or to hear

  evidence on the personal-jurisdiction issue....” 875 F.2d 1212, 1214 (6th Cir.1989). When a

  district court “rules on written submissions alone[,]” as the Court did at the motion to dismiss

  stage, the burden consists of “a prima facie showing that personal jurisdiction exists.” Id.

  However, that burden is raised when a pretrial evidentiary hearing is conducted – the Court

  evaluates Plaintiff’s proof using the preponderance-of-the-evidence standard. Id. In considering

  whether Plaintiff has carried its burden, the Court recognizes that it should act with “[g]reat care

  and reserve … when extending our notions of personal jurisdiction into the international field[.]”

  Beydoun v. Wataniya Rests. Holding, Q.S.C., 768 F.3d 499, 508-09 (6th Cir. 2014).




                                                   6
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 7 of 30. PageID #: 1881

  (1:19CV2209)

                                      B. Forum Selection Clauses

         A forum selection clause is one way in which parties may validly consent to the

  jurisdiction of a particular court, and thereby waive any otherwise applicable defense to personal

  jurisdiction. See Preferred Capital, Inc. v. Assocs. in Urology, 453 F.3d 718, 721 (6th Cir. 2006)

  (finding the requirement that a court have personal jurisdiction over a party is a waivable right,

  and that litigants may consent in advance to the personal jurisdiction of a given court system

  through the use of a forum selection clause); see also Kennecorp Mortg. Brokers, Inc. v. Country

  Club Convalescent Hosp., Inc., 610 N.E.2d 987, 988 (Ohio 1993) (finding a valid forum

  selection clause is sufficient in and of itself to establish personal jurisdiction). A federal court

  sitting in diversity applies the substantive law of the forum state in determining whether a forum-

  selection clause provides the proper basis for personal jurisdiction over a defendant. Preferred

  Capital, Inc. v. Sarasota Kennel Club, Inc., 489 F.3d 303, 306 (6th Cir. 2007); see also Wong v.

  PartyGaming, Ltd., 589 F.3d 821, n.6 (6th Cir. 2009).

         Under Ohio law, a forum selection clause in a commercial contract controls, absent a

  strong showing that it ought to be set aside. See Preferred Capital, Inc. v. Assocs., 453 F.3d at

  721. (“Commercial forum selection clauses between for-profit business entities are prima facie

  valid . . . so long as the clause has been freely bargained for.”). In determining the validity of a

  forum selection clause, the following factors should be considered: “(1) the commercial nature of

  the contract; (2) the absence of fraud or overreaching; and (3) whether enforcement of the forum

  selection clause would otherwise be unreasonable or unjust.” Id. A forum selection clause

  should be read according to its terms, and the agreement in which it is located. Unlike

  arbitration agreements, forum selection clauses should not be read to govern disputes beyond

  their express terms. Traton News, 528 F. App’x at 528.


                                                     7
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 8 of 30. PageID #: 1882

  (1:19CV2209)

         Personal jurisdiction is claim-specific. J.M. Smucker Co. v. Promotion in Motion, Inc.,

  420 F. Supp. 3d 646, 655-56 (N.D. Ohio 2019) (collecting authorities). Furthermore, when a

  forum selection clause is invoked as the basis for jurisdiction, it should be construed in

  accordance with its plain terms. Traton News, LLC v. Traton Corp., 528 F. App’x 525, 528 (6th

  Cir. 2013). Here, the terms and conditions expressly apply only to “this agreement” or “this

  sales order agreement[.]” ECF Nos. 72-2; 72-7. Accordingly, the Court analyzes personal

  jurisdiction on a contract-by-contract basis.

                                             C. The Crane

         Defendant advances two arguments concerning its rejection of Plaintiff’s terms and

  conditions as to the contract for the crane. First, it asserts that it physically removed the terms

  and conditions from Plaintiff’s quote when it placed orders via e-mail, including when it ordered

  the crane. Compare ECF No. 72-1 at PageID #: 1761-63 with ECF No. 71-1.

         Second, it asserts that it verbally, and expressly, objected to inclusion of the terms and

  conditions, including specific rejections of use of the forum selection clause. Considering

  Wollner’s deposition testimony, submitted by Defendant in support of its opposition to

  Plaintiff’s motions for summary judgment, and Wollner’s testimony the evidentiary hearing, the

  record before the Court reflects that, at most, these verbal objections were raised in January,

  June, and September, 2018. It is undisputed that Defendant did not propose express alternate

  terms, it only argues that it removed Plaintiff’s, apparently hoping to leave the parties in a

  contractual posture.

         Plaintiff, relying primarily on O.R.C. § 1302.10, argues that any such removal is

  ineffective, because the terms and conditions themselves limit acceptance of the quotes/offers to

  those terms. Defendant argues that O.R.C. § 1302.10, commonly referred to as a “Battle of the


                                                    8
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 9 of 30. PageID #: 1883

  (1:19CV2209)

  Forms” statute, does not apply because Defendant did not physically write out its own terms, it

  only deleted Plaintiff’s. While that might be true had Defendant’s Purchase Order constituted

  the offer, it makes little sense in the context of this case, and Defendant has cited no authority

  counseling otherwise. Terms applied by legal default or presumption, in the absence of other

  specific terms, are still terms – and those are what Defendant proports to have proposed. Section

  1302.10 also expressly contemplates that a party may offer “different” terms, not just

  “additional” terms. Defendant cannot dispute, as a practical matter, that it argues here that

  “different” terms, i.e., terms other than Plaintiff’s standard terms, apply based on its assertedly

  deliberate deletion of the reference to Plaintiff’s terms and conditions from the purchase order it

  e-mailed on October 27, 2017.

         Undeterred, Defendant argues that because the deletion evinces a lack of assent, that

  there has been no meeting of the minds between the parties. Defendant asserts that it, therefore,

  follows that this is a case evaluated under subsection C of § 1302.10, not subsections A and/or B

  as has been argued by Plaintiff.

         Defendant acknowledges that its October 27, 2017, email (ECF No. 72-3) was an

  acceptance of Plaintiff’s August 7, 2017, offer (ECF No. 72-1 at PageID #: 1761-63). That e-

  mail “operates as an acceptance even though it states terms additional or different from those

  offered or agreed upon, unless acceptance is expressly made conditional on assent to the

  additional or different terms.” § 1302.10(A). There is no argument, or basis to argue, that

  Defendant made its acceptance of the quote conditional on assent to some terms other than those

  set forth by Plaintiff. Indeed, the evidence shows the opposite – that Defendant received the

  October 31, 2017 “As Ordered” quote, ECF No. 72-4, which expressly incorporated the terms

  and conditions, and used that document to give Plaintiff further instructions regarding how to


                                                    9
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 10 of 30. PageID #: 1884

  (1:19CV2209)

  proceed with the order, ECF No. 72-5. There is no suggestion, or evidence to support, that

  Defendant expected or desired Plaintiff not to proceed with the order due to its purported

  objection to the terms and conditions.

         Turning to the language of subsection B of § 1302.10:

         The additional terms are to be construed as proposals for addition to the contract.
         Between merchants, the terms become part of the contract unless one of the
         following applies:

         (1) The offer expressly limits acceptance to the terms of the offer.
         (2) They materially alter it.
         (3) Notification of objection to them has already been given or is given within a
         reasonable time after notice of them is received.

  § 1302.10(B).

         All three exceptions compel rejection of Defendant’s argument against the application of

  the terms and conditions: (1) Plaintiff, through incorporation of the terms and conditions into its

  offer, expressly limited acceptance of its offer to the terms of the offer; (2) as Defendant itself

  argues, many of the terms it purports to have changed are material; and (3) Plaintiff gave notice,

  both with its offer and with its subsequent “As Ordered” confirmation, of its objection to the

  application of any terms other than those expressly stated in its terms and conditions.

         That Defendant does not argue for the application of subsection C in its response to the

  motion for summary judgment, only at the evidentiary hearing is significant. Additionally,

  subsection C is not the broad statement about meeting of the minds that Defendant asserts.

  Subsection C applies when the parties conduct reflect the existence of a contract “although the

  writings of the parties do not otherwise establish a contract.” § 1302.10(C) (emphasis added).

  That is not this case. There is no dispute that Plaintiff made a written offer, which Defendant




                                                    10
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 11 of 30. PageID #: 1885

  (1:19CV2209)

  accepted by operation of § 1302.10(A), thereby forming a contract. The terms of that contract

  are governed by operation of § 1302.10(B). 13

         Even if Defendant were correct that the framework the Court should use is meeting of the

  minds, the argument would fail. First, a meeting of the minds argument, particularly when

  evaluating contracts between merchants, is a defense to formation – not to the circumstances of

  non-essential terms. “An enforceable contract must be specific as to its essential terms, such as

  the identity of the parties to be bound, the subject matter of the contract, consideration, a

  quantity term, and a price term.” Franco Marine 1, LLC v. Great Lakes Towing Co., No.

  1:17CV2506, 2018 WL 2985185, at *5 (N.D. Ohio June 14, 2018) (quoting GEM Indus. v. Sun

  Trust Bank, 700 F.Supp.2d 915, 921 (N.D.Ohio 2010)) (cleaned up, emphasis added). 14 There is

  no dispute here over essential terms, which are “usually contained in the offer[,]” of the

  agreement, such as price or quantity. N. Side Bank & Tr. Co. v. Trinity Aviation, LLC, 153

  N.E.3d 889, 895 (Ohio Ct. App. 1st Dist. 2020).



         13
             Even if Defendant were correct that the offer and acceptance do not constitute
  contract for the crane based on a meeting of the minds, in cases in which there is no written
  contract: “between merchants if within a reasonable time a writing in confirmation of the
  contract and sufficient against the sender is received and the party receiving it has reason
  to know its contents, it satisfies the requirements of” the statute of frauds “unless written
  notice of objection to its contents is given within ten days after it is received.” §
  1302.04(B). Therefore, if there were no meeting of the minds, the operative document
  under § 1302.10(C), which incorporates, inter alia, § 1302.04, becomes Plaintiff’s “As
  Ordered” quote, ECF No. 72-4, which includes the terms and conditions.
          14
             “Mutual assent or a meeting of the minds means that both parties have reached
  agreement on the contract's essential terms.” Artisan Mech., Inc. v. Beiser, 2010-Ohio-
  5427, ¶ 27 (Ohio Ct. App. 12th Dist. 2010) (citing Fenix Enterprises, Inc. v. M & M Mortg.
  Corp., Inc., 624 F.Supp.2d 834, 841 (S.D.Ohio 2009)) (cleaned up, emphasis added). “A
  requirement to enforcing a contract is a meeting of the minds as to the essential terms of
  the contract.” Schlaegel v. Howell, 42 N.E.3d 771, 777–78 (Ohio Ct. App. 2nd Dist. 2015)
  (quoting Minster Farmers Coop. Exchange Co. v. Meyer, 884 N.E.2d 1056, 1061 (Ohio
  2008) and Kostelnik v. Helper, 770 N.E.2d 58, 61 (Ohio 2002) (cleaned up, emphasis
  added).
                                                   11
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 12 of 30. PageID #: 1886

  (1:19CV2209)

         Second, “[t]he term ‘meeting of the minds,’ [] tends to generate a great deal of confusion.

  … [O]ne person's unexpressed reservation does not prevent there being a meeting of the minds

  as that term is recognized in law.” Rudd v. Online Res., Inc., No. 17500, 1999 WL 397351, at *5

  (Ohio Ct. App. June 18, 1999). “Ohio law requires only an objective meeting of the minds.”

  Pacifica Loan Five, LLC v. Fifth Third Bank, No. 1:09CV930, 2011 WL 13228111, at *6 (S.D.

  Ohio Apr. 14, 2011) (quoting Kreller Group, Inc. v. WFS Fin., Inc., 798 N.E.2d 1179, 1186

  (Ohio Ct. App., 1st Dist. 2003)).

         Defendant’s entire argument hinges on its subjective intent in deleting the terms at the

  end of the quote – language which immediately followed a list of technical requirements which

  Defendant was expected to, and did, make substantial changes to. “Ohio law does not require

  contracting parties to share a subjective meeting of the minds to establish a valid contract.”

  Rather, Ohio requires “that the terms of the agreement establish an objective meeting of the

  minds, which is to say that the contract was clear and unambiguous.” Id. (quoting 216 Jamaica

  Ave. LLC v. S & R Playhouse Realty Co., 540 F.3d 433, 440 (6th Cir. 2008)). Absent any

  affirmative statement, or alternate express proposed terms, the reasonable business partner would

  not ascribe the weight to the deletion that Defendant urges. Rather, Defendant’s placement of its

  order was an objective manifestation of assent to the original quote. 15




         15
            Rayco Mfg. v. Deutz Corp., No. 5:08 CV 74, 2008 WL 2433823, at *3 (N.D.
  Ohio June 12, 2008) (“Rayco reasonably construed Deutz's acceptances as demonstrating
  its understanding that it must comply with Rayco's terms. In addition, Rayco made no
  attempt to conceal its terms, and, perhaps more importantly, there is no evidence to suggest
  that Deutz requested and was denied a copy of those terms. Had Deutz exercised reasonably
  prudent care in the contract formation process and simply asked Rayco to provide a copy
  of its Terms and Conditions before accepting them, it would have had an opportunity to
  object to those terms and perhaps negotiate a more favorable arrangement.”) (footnote
  omitted).
                                                   12
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 13 of 30. PageID #: 1887

  (1:19CV2209)

         Removal of the terms from the quote, alone, is insufficient to reject them, particularly

  given that the terms and conditions themselves expressly reject the notion that Plaintiff would

  accept an order without those terms. 16 Hydrodec of N. Am. LLC v. API Heat Transfer, Inc., No.

  5:16CV2207, 2017 WL 3283997, at *7 (N.D. Ohio Aug. 2, 2017); Tennessee Rand, Inc. v.

  Gestamp Washtenaw, LLC, No. 1:20CV2433, 2021 WL 424299 (N.D. Ohio Feb. 8, 2021).

         At the evidentiary hearing, Defendant argued it had no choice but to delete the terms.

  This argument is perplexing at best. Defendant could have, at any time during the many months

  the parties spent negotiating over crane specifications, used affirmative statements to explain that

  it was unwilling to accept Plaintiff’s terms, and negotiated for different ones. Defendant did not,



         16

         1. Terms and Conditions. These Terms and Conditions of Sale cancel and
         supersede any and all terms of sale pertaining to Parts, Equipment and Services
         (and any supplements thereto) previously issued by Seller to Buyer and are subject
         to change without advance notice. The prices, charges, discounts, terms of sale and
         other provisions referred to or contained herein shall apply to Parts and Equipment
         (collectively referred to as “Products”) sold and shipped to Buyer and Services
         provided by Seller on and after April 15, 2016, and shall remain in effect unless
         and until superseded in writing by Seller. Acceptance of an order for Products or
         Services by Seller shall be deemed to constitute a binding agreement between the
         parties pursuant to the terms and conditions contained herein and Buyer agrees that
         the order may not thereafter be cancelled, countermanded or otherwise changed
         without the prior written consent of Seller. This agreement supersedes any prior
         agreements, representations, or other communications between the parties relating
         to the subject matter set forth herein. No other terms and conditions shall apply
         including the terms of any purchase order submitted to Seller by Buyer, whether or
         not such terms are inconsistent or conflict with or are in addition to the terms and
         conditions set forth herein. Seller's acceptance of Buyer's purchase order is
         conditional upon Buyer's acceptance of all the terms and conditions contained in
         this agreement. Any communication construed as an offer by Seller and acceptance
         thereof is expressly limited to the terms and conditions set forth herein. The
         Products are intended for industrial/commercial use by professional contractors,
         professional end-users and their trained employees and are not intended for use by
         consumers.

  ECF No. 72-2 at PageID #: 1767.
                                                  13
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 14 of 30. PageID #: 1888

  (1:19CV2209)

  and bears the risk of its silence. C.f. Energy Mktg. Servs., Inc. v. Homer Laughlin China Co.,

  186 F.R.D. 369, 375 (S.D. Ohio 1999), aff'd, 229 F.3d 1151 (6th Cir. 2000) (“It is undisputed

  that the parties dickered over the” relevant contractual provision.). Defendant could have made

  an express counteroffer to Plaintiff, conditioning formation on Plaintiff’s acceptance of

  something other than its own terms and conditions. 17 Defendant did not, and thus its order is an

  acceptance of Plaintiff’s terms and conditions under Ohio law. Rayco Mfg., 2008 WL 2433823,

  at *3 (“[I]n order for Deutz's Order Confirmations to serve as rejections and counteroffers, there

  would need to be a condition imposed on Rayco to expressly accept Deutz's additional terms.”).

         Defendant claims it made express oral rejections of the terms and conditions only after

  the contract had been entered: in January, June, and September 2018. Even if the Court were to

  credit that such conversations took place, that was too little, too late. The contract for the crane

  had long been formed by the earliest of those express oral rejections.

         During the evidentiary hearing, in a final effort to avoid application of the terms and

  conditions, Wollner asserted a distinction between his knowledge of the terms and conditions

  and the knowledge of Defendant’s other employees, who may have been involved in executing

  various orders, including the crane order. This belatedly proffered distinction makes no

  difference because Wollner testified as Defendant’s 30(b)(6) deponent. 18 ECF No. 60-2 at




         17
              The Sixth Circuit has observed that “it is not enough that an acceptance is
  expressly conditional on additional or different terms; rather, an acceptance must be
  expressly conditional on the offeror's assent to those terms.” Dorton v. Collins & Aikman
  Corp., 453 F.2d 1161, 1168 (6th Cir. 1972) (emphasis in original). An acceptance “subject
  to all of the terms and conditions on the face and reverse side hereof, including arbitration,
  all of which are accepted by buyer” is insufficient to modify (or reject) original terms under
  these circumstances. Id. at 1167.
           18
              Furthermore, as discussed supra at n.15, Plaintiff was permitted to rely on
  objective manifestations of assent because it did not deny its commercial business partner
                                                   14
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 15 of 30. PageID #: 1889

  (1:19CV2209)

  PageID #: 1258. In the course of the 30(b)(6) deposition, Wollner, as Defendant, admitted

  knowledge of the terms and conditions, 19 and no specific evidence has been presented to the

  Court that any individual who had the authority to place orders specifically lacked knowledge of

  the terms and conditions.

          “[A] Rule 30(b)(6) witness ‘does not give his personal opinions, but presents the

  corporation's “position” on the topic’” Lloyd v. Midland Funding, LLC, 639 F. App'x 301, 305

  (6th Cir. 2016) (quoting Brazos River Auth. v. GE Ionics, Inc., 469 F.3d 416, 433 (5th

  Cir.2006)). Furthermore, any argument that relevant personnel were unaware of the terms and

  conditions, and their impact, is undermined by the argument Defendant makes now: that removal

  and/or rejection of the terms and conditions was a conscious decision, because Defendant did not

  wish to be bound by specific provisions. Defendant, as a corporation, is properly charged with

  actual knowledge of Plaintiff’s terms and conditions. 20




  access to the terms and conditions. As discussed inter alia, infra at I(D), Plaintiff drew
  attention to its requirement that the terms and condition be a part of the contracts it entered.
          19
             Defendant testified at its deposition as follows:

          Q. All right. So you were familiar with Demag's terms and conditions?
          A. Yeah.
          Q. And how was it that you became familiar with these terms and conditions?
          A. By reading them.

  ECF No. 60-1 at PageID #: 1197. Defendant’s assertion that it is not a law firm, and thus
  may have had a lesser understanding of what it read is immaterial and disingenuous, given
  its position in the industry. That Defendant had the terms is enough. Furthermore,
  Defendant points to no language that was unclear or overly technical such that a
  sophisticated business entity should not have been expected to understand it, and it was
  Defendant’s choice to enter into a million dollar contract, negotiated over the course of
  many months, without consulting counsel.
          20
             The analysis contained in this paragraph and the immediately preceding
  paragraph apply with equal force to all the contracts at issue in this case.
                                                    15
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 16 of 30. PageID #: 1890

  (1:19CV2209)

          Accordingly, relying on the evidence before it, the Court concludes that Defendant had

  full knowledge of the terms and conditions at all relevant times. Accordingly, the Court

  concludes that the terms and conditions apply to, and it has personal jurisdiction over Defendant

  for, the order of the crane.

                                          D. Online Orders

          Defendant placed 16 of the orders at issue using Plaintiff’s website. ECF Nos. 1-7 at

  PageID #: 47-54, 67-68, 74-81, 90-91, 94-95, 100-109, 72-8. To place an order on Plaintiff’s

  website, a buyer must check a box confirming that they “acknowledge the terms and conditions

  of Demag Cranes & Components Corp[:]”




  ECF No. 72-6 at PageID #: 1783 (highlighting added by Plaintiff).

          The Court finds, based on the evidence presented at the hearing, that the above page is

  representative of the pages Defendant would have needed to navigate to place the online orders.

  Martin Marincic testified, and Defendant has not disputed, that a user cannot physically place an

  order if they do not click on the terms and conditions box.

          Defendant argues that check box agreements are insufficient to bind it to the terms and

  conditions for these orders. ECF No. 64 at PageID #: 1595-96. Defendant relies on two

  Northern District of California cases interpreting California contract law that focus on the

  conspicuousness of hyperlinks on sign-up or log-in pages. Id. (citing Colgate v. Juul Labs, Inc.,


                                                  16
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 17 of 30. PageID #: 1891

  (1:19CV2209)

  402 F. Supp. 3d 728, 764-65 (N.D. Cal. 2019) and Arena v. Intuit Inc., 444 F. Supp. 3d 1086,

  1093 (N.D. Cal.)). Neither of the cited cases involve check boxes, let alone a check box that is

  specific to application of the terms and conditions, which must be selected before the user can

  proceed. 21

         As Plaintiff has urged in briefing which it incorporated by reference into its argument at

  the evidentiary hearing, Ohio (and California) courts have found that check boxes, or clicking on

  buttons labeled “I agree” is sufficient to bind a user to terms and conditions, even when a user

  has not reviewed them. Carey v. Uber Techs., Inc., No. 1:16CV1058, 2017 WL 1133936, at *4

  (N.D. Ohio Mar. 27, 2017); Ranazzi v. Amazon.com, Inc., 46 N.E.3d 213, 217 (Ohio Ct. App.

  2015). Accordingly, the Court concludes that the terms and conditions apply to, and it has

  personal jurisdiction over Defendant for, the online orders.

                                           E. Spare Parts

         On August 27, 2018, Defendant placed an order for parts. ECF Nos. 1-7 at PageID #: 45-

  46, 55-64, 69-70, 82-89, 92-93, 96-99, 110-111, 72-13. As described at the hearing and in the e-



         21
              These cases appear in a paragraph that is substantively identical to one that
  appears in Defendant’s Motion to Dismiss briefing. Compare ECF No. 64 at PageID #:
  1595-96 with ECF No. 32 at PageID #: 461-62 (filed Apr. 1, 2020). To the extent that
  Arena was persuasive when Defendant raised it in its motion to dismiss briefing, it is not
  any longer – the Ninth Circuit reversed the district court, on this very issue, last August,
  before the motion for summary judgment briefing commenced. sub. nom., Dohrmann v.
  Intuit, Inc., 823 F. App’x 482, 484 (9th Cir. 2020). Colgate is similarly unhelpful. There
  was no argument in that case that the parties challenging the very formation of an
  arbitration agreement had actual knowledge of its terms, and the case turned on the
  subtleties of the text formatting drawing the users’ attention to the agreement (or not) as
  part of an argument about implicit knowledge as a basis for assent to the terms contained
  therein. Here, Defendant concedes actual knowledge of the terms and conditions, as
  discussed above. Accordingly, no analysis concerning implicit knowledge is required.
  Even if such an analysis were called for, Defendant’s attention was appropriately drawn to
  the check box on Plaintiff’s website because it could not proceed with the ordering process
  without checking a specific box agreeing to the terms and conditions.
                                                  17
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 18 of 30. PageID #: 1892

  (1:19CV2209)

  mail thread surrounding the order, ECF No. 71-4 at PageID #: 1731-40, the order was complex,

  and required the input of individuals working for Pinnacle in Germany. The price of this

  contract, as well as the outstanding balance, is $283,293.86. 22

         Defendant argues that the only quote/offer provided by Plaintiff as to the spare parts was

  in the form of a detailed spreadsheet appended to the e-mail placing the order. ECF No. 71-4 at

  PageID #: 1742. The spreadsheet was detailed concerning the mechanics and price of the parts,

  but did not reference or incorporate Plaintiff’s terms and conditions. E-mails exchanged between

  the parties set forth some terms, such as delivery schedule and requirements.

         Marincic testified at the hearing that the order, which was placed based on the

  spreadsheet, would have been preceded by a formal quote, similar to the other quotes at issue in

  the crane and online orders, because it is Plaintiff’s standard practice to issue quotes containing

  its own terms and conditions every time it provides a quote to a customer. Marincic expressly

  acknowledged at the hearing that this order involved some non-standard practices, such as

  production of the spreadsheet, but maintained that a formal quote incorporating the terms and

  conditions would have been sent to Defendant prior to its placing of the spare parts order. No

  quote, specific to the spare parts order, has been put before the Court.

         Plaintiff, as was its standard practice, did send an order confirmation a couple days after

  the order was received, which asserts that the order was placed subject to the terms and



         22
            The Court notes that there is a discrepancy of approximately $40,000 between
  the spare parts order confirmations appearing at ECF No. 72-13 and the invoices for those
  same parts appearing at ECF No. 1-7. A 30% discount appears on the later-dated invoices,
  and a 20% discount is reflected on the earlier-dated order confirmations. However, it
  appears to the Court that this price listed on the order confirmations was in error – the
  paperwork Defendant supplied to Plaintiff when it placed the order reflects that the parties
  had already negotiated an “additional 10% one-time discount” in addition to the standard
  “20% dealer discount”. ECF No. 71-4 at PageID #: 1743; see also id. at PageID #: 1731.
                                                   18
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 19 of 30. PageID #: 1893

  (1:19CV2209)

  conditions. ECF No. 72-13. Invoices issued about three weeks thereafter also reference the

  terms and conditions. ECF No. 1-7. Plaintiff acknowledges that the neither confirmation nor

  invoices could incorporate terms and conditions that were not a part of the offer or acceptance.

  Nevertheless, Plaintiff argues that those documents are reflective of the intent of the parties at the

  time of formation.

         Defendant argues that no quote containing the terms and conditions was ever sent, and

  that Plaintiff has not proven otherwise, meaning that it has not met its burden to establish

  personal jurisdiction as to this contract. The Court agrees. Particularly in light of Marincic’s

  statements that this was, in some ways, a non-standard order, the Court does not find, more likely

  than not, that a formal quote was generated and sent to Defendant, but has been omitted from the

  discovery process and evidence presented to the Court. Furthermore, due to the form/automatic

  nature of the purchase order and invoice, the Court does not find those documents indicative of

  any quote that may have been generated regarding this specific contract.

         Because the spare parts order did not incorporate the terms and conditions at the time of

  formation, and Plaintiff has not advanced any other argument concerning the exercise of personal

  jurisdiction over this purchase, 23 the Court concludes that it lacks personal jurisdiction over

  Defendant as to enforcement of the spare parts contract.



         23
             Defendant described the order as “[v]ery urgent as the customer requires all
  spares before this crane is installed in October.” ECF No. 71-4 at PageID #: 1735. Plaintiff
  does not argue, and the Court has not evaluated, whether this contract share a common
  nucleus of operative fact with the crane contract, such that the Court might be able to
  exercise pendent personal jurisdiction. See SunCoke Energy Inc. v. MAN Ferrostaal
  Aktiengesellschaft, 563 F.3d 211, 221 (6th Cir. 2009) (Rogers, J, dissenting) (collecting
  and describing authorities concerning the application of pendent personal jurisdiction in
  federal diversity breach of contract cases). While Plaintiff advanced this argument in its
  briefing at the Motion to Dismiss stage, ECF No. 21 at PageID #: 272, it appears to have
  abandoned the argument in the most recent briefing, and did not argue for the application
                                                   19
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 20 of 30. PageID #: 1894

  (1:19CV2209)

                                         F. Hoist and Trolley

         On March 9, 2018, Plaintiff generated a quote for a Hoist and Trolley. ECF No. 72-9.

  That quote stated: “We thank you for your inquiry and offer you the above items for purchase

  under our general sales conditions.” Id. at PageID #: 1833. The “TERMS & CONDITIONS OF

  SALE” were attached to the quote, and included a space for the buyer to initial. Id. at PageID #:

  1834-35. Wollner testified that Defendant accepted the quote/offer, but now argues that because

  it never initialed the attachment, that it did not accept the terms and conditions. The text of the

  quote did not require Defendant to initial to accept the terms and conditions, which were

  expressly incorporated into the quote itself.

         The defense also argues that the terms and conditions do not apply because a change

  order, issued after acceptance of the quote, contained the following language, and Defendant did

  not provide a signature:

         ALL TERMS AND CONDITIONS OF SALE INCLUDED WITH THIS
         SALES ORDER CONFIRMATION ARE A PART HEREOF AND BINDING
         UPON THE PARTIES HERETO. BUYER HAS READ AND AGREES TO
         ALL OF THE TERMS AND CONDITIONS OF SALE INCLUDED WITH
         THIS SALES ORDER CONFIRMATION. THIS SALES ORDER
         CONFIRMATION MUST BE SIGNED AND RETURNED TO SELLER IN
         ORDER FOR YOUR ORDER TO BE SCHEDULED FOR PRODUCTION.

  ECF No. 72-11 at PageID #: 1837-38 (emphasis in original).

         First and foremost, when Defendant accepted the quote, it accepted the terms and

  conditions, which were expressly incorporated therein, and attached thereto. Unlike the order for

  the crane, Defendant does not argue that it removed any reference to the terms and conditions




  of pendant personal jurisdiction at the evidentiary hearing. Plaintiff did orally incorporate
  a portion of its Opposition to Motion to Dismiss, ECF No. 21, into its argument at the
  evidentiary hearing, but only as it relates to acceptance of terms and conditions via
  electronic check boxes for the online orders.
                                                   20
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 21 of 30. PageID #: 1895

  (1:19CV2209)

  from the quote when it placed its order. 24 By accepting the quote for the hoist and trolley,

  Defendant objectively manifested its assent to the terms and conditions through a “definite and

  seasonable expression of acceptance[.]” § 1302.10(A). Accordingly, the Court has personal

  jurisdiction over Defendant for the contract for the hoist and trolley.

         The change order is irrelevant to whether the terms and conditions applied upon

  formation of the contract, because the contract was formed upon Defendant’s acceptance of

  Plaintiff’s quote. Even if it were relevant, Defendant’s argument concerning the signature line

  misreads the text. The signature is required for the order to be put into production, not to trigger

  the terms and conditions. The change order even confirms, outside of the text immediately

  preceding the signature line, that the order “is subject to our standard terms and conditions.”

  ECF No. 72-11 at PageID #: 1836.

                                         G. End Truck Order

         Defendant agrees that, as to the end truck order, “it did include a copy of a quote that

  attached Demag’s general terms and conditions …. [b]ased on this information, Pinnacle does

  not dispute that it agreed to Demag’s terms and conditions [] as to that transaction.” ECF No. 64

  at PageID #: 1590-91 n. 7 (citing ECF No. 21-11 at PageID #: 398). Accordingly, the Court has

  personal jurisdiction over Defendant for the contract for the end truck.




         24
           Because there was no removal of the terms and conditions, any oral statements
  made by Wollner in January 2018, following formation of the crane contract but prior to
  placement of the spare parts order, rejecting the terms and conditions broadly or as to the
  crane contract specifically are irrelevant to the Court’s analysis as to the parts order.
                                                   21
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 22 of 30. PageID #: 1896

  (1:19CV2209)

                               III. Motions for Summary Judgment

         Having concluded that the Court has personal jurisdiction over Defendant as to all

  contracts except the spare parts contract, the Court turns to Plaintiff’s motions for summary

  judgment. ECF Nos. 55, 56. Plaintiff brings four causes of action:

         1.   Breach of Contract (Crane)
         2.   Breach of Contract (Parts)
         3.   Unjust Enrichment
         4.   Action on Account

  ECF No. 1 at PageID #: 7-10. Defendant has also brought a counterclaim for breach of contract

  related to the crane. ECF No. 40 at PageID #: 604-07.

         As to the merits of the dispute over the crane, Defendant contends Plaintiff is not entitled

  to payment for the crane because the crane was non-conforming. Defendant has also asserted a

  counterclaim for breach of contract on that basis. Defendant contends that the crane was so

  defective that Defendant was forced to incur just over a million dollars in out of pocket costs to

  repair the crane and meet the needs of its client. Defendant contends these costs offset not only

  the balance due on the crane itself, but also the amount due under the various parts contracts.

         Defendant has produced scant evidence of the crane’s poor condition – the testimony of

  its President and CEO, Joe Wollner, and a self-created invoice listing the expenses incurred.

  ECF No. 64 at PageID #: 1584 (citing ECF Nos. 40, 60-2 at PageID #: 1471-78). Defendant has

  not produced an expert report concerning the crane’s condition, nor any corroboration of these

  expenses, which are not itemized. It has produced no invoices from, or communications with,

  third parties, including its client. It has produced no contemporaneous internal communications

  discussing the need for repairs. It is undisputed that between the time the crane was delivered,

  before mid-October 2018, and February 2019, Defendant said nothing to Plaintiff about the

  allegedly non-conforming and defective crane despite the magnitude of the alleged defects.

                                                  22
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 23 of 30. PageID #: 1897

  (1:19CV2209)

         That is not to say that Defendant and Plaintiff were out of touch during this period.

  Defendant continued to place other orders from Plaintiff. ECF No. 55-1 at PageID #: 772.

  When Defendant failed to make scheduled payments for the crane, Plaintiff put it on a credit

  hold. ECF No. 56-3 at PageID #: 943. Defendant, raising only vague and unspecified concerns

  regarding the crane’s condition, negotiated a payment plan to have the hold removed from its

  account. Id.

         On February 8, 2019, following multiple inquiries from Plaintiff concerning payment for

  the crane, Defendant asserted the existence of “back charges coming to you for the slab yard

  crane project” in the “$700-$800k range.” ECF No. 56-3 at PageID #: 946. On March 9, 2019,

  Defendant sent Plaintiff an invoice, totaling $1,052,537.69, purportedly for the costs associated

  with repairing the crane. ECF No. 56-3 at PageID #: 933.

         The invoice is a 7-page list of repairs supposedly made, but with only a total cost, no

  breakdown of the figure. ECF No. 53-1; see also ECF No. 56-3 at PageID #: 934-42. Plaintiff

  requested documentation supporting the invoice, but Defendant did not respond and has since

  described the request as “absurd[.]” ECF No. 56-3 at PageID #: 910-13, 932. When deposed,

  Defendant’s representative, Wollner, asserted:

         [I]f we were to break – if we were to break up each and every one of these
         individually as we went and had a separate work order for every one of them,
         Demag would have – Demag would have had an invoice for $2 million. So we
         were trying to be courteous to Demag, so this was a favor done for Demag the way
         that it was done.

  ECF No. 60-1 at PageID #: 19-20. Defendant has not produced any evidence supporting the

  amount of the charges, neither the $1,052,537.69, nor the approximately $2 million figure,

  beyond the spreadsheet and Wollnar’s testimony, to the Court.

         Plaintiff has moved for summary judgment on all counts. ECF Nos. 55, 56.


                                                   23
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 24 of 30. PageID #: 1898

  (1:19CV2209)

                                         A. Standard of Review

         Summary judgment is appropriately granted when the pleadings, the discovery and

  disclosure materials on file, and any affidavits show “that there is no genuine dispute as to any

  material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P. 56(a);

  see also Johnson v. Karnes, 398 F.3d 868, 873 (6th Cir. 2005). The moving party is not required

  to file affidavits or other similar materials negating a claim on which its opponent bears the

  burden of proof, so long as the movant relies upon the absence of an essential element in the

  pleadings, depositions, answers to interrogatories, and admissions on file. Celotex Corp. v.

  Catrett, 477 U.S. 317, 322 (1986). The moving party must “show that the non-moving party has

  failed to establish an essential element of his case upon which he would bear the ultimate burden

  of proof at trial.” Guarino v. Brookfield Twp. Trs., 980 F.2d 399, 403 (6th Cir. 1992).

                           B. Unjust Enrichment and Action on Account

         As Plaintiff acknowledges, its claim for unjust enrichment is a claim in the alternative

  and does not apply when the parties’ relationship is governed by contract. ECF No. 65 at

  PageID #: 1658. Plaintiff’s unjust enrichment claim fails because the Court concludes that the

  parties’ disputes are governed by contract, regardless of whether this Court has jurisdiction to

  enforce the terms of each contract. 25 Similarly, Plaintiff seeks the same damages in both its



         25
              “It is well-settled that a claim for unjust enrichment will not lie in the face of a
  valid and enforceable contract.” MMI Textiles, Inc. v. Short Bank Indus., Inc., No.
  1:16CV2752, 2017 WL 1969465, at *1 (N.D. Ohio May 10, 2017) (citing Ullmann v. May,
  72 N.E.2d 63 (Ohio 1947)); see also Cincinnati Tyrolit, Inc. v. A.R. Soltis & Co., No. 1:06-
  CV-00665, 2009 WL 1759598, at *6 (S.D. Ohio June 17, 2009) (finding “[a]lthough of
  course it would be unjust to allow Defendant to retain the benefit conferred upon it by
  Plaintiff, there is no need to resort to a theory [of] quasi-contract when the evidence of the
  account here establishes the contractual relationship between the parties”). “Because a
  valid and enforceable contract governs the instant dispute, a claim for unjust enrichment
  does not lie[.]” JK Prod. & Servs., Inc v. JLW-TW Corp, No. 1:19-CV-1908, 2020 WL
                                                    24
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 25 of 30. PageID #: 1899

  (1:19CV2209)

  claims for breach of contract and its action on account. Plaintiff’s action on account is merely a

  collective breach of contract action. 26 Because the Court is able to determine Plaintiff’s

  entitlement to relief as to each contract individually, the action on account fails as duplicative.

         Accordingly, the Court proceeds in its analysis of Plaintiff’s Counts I and II, and

  Defendant’s sole breach of contract count regarding the crane.

                                        C. The Crane Contract

         Having concluded that it has personal jurisdiction over Defendant regarding the contract

  for the crane, the Court concludes that Defendant breached the contract by failing to issue

  $518,161.67 in payments due. For the reasons described below, this amount is not subject to

  reduction or elimination based on the alleged defects in the crane.

         Defendant is not entitled to affirmative relief. Under the terms and conditions applicable

  to the crane contract, Defendant’s exclusive remedy was to file a warranty claim. It did not.

  Defendant argues that the warranty language does not apply because it:

         states, in pertinent part, that: “[s]eller warrants its new Equipment manufactured
         and sold worldwide, to be free, under normal use and service, of any defects in
         material or workmanship ….” [Doc. No. 21-10 at PAGEID#332 (emphasis added).]
         On its face, this quoted and emphasized language indicates that the warranty applies
         once the Crane has been placed into service and/or is being “used” for its intended
         purpose. Pinnacle, however, was forced to incur the substantial out-of-pocket costs
         at issue in this case before that occurred because of Plaintiff’s inability and failure
         to supply an operative Crane in the first instance. Pinnacle submits that this
         “warranty” was not designed or intended to foreclose relief based on Plaintiff’s pre-


  5513870, at *4 (N.D. Ohio Sept. 14, 2020).
          26
             Under Ohio law, an action on account is “an unsettled claim or demand by one
  party against another, based upon a transaction creating a debtor relation[ship] between the
  parties.” Johncol, Inc. v. Cardinal Concession Servs., LLC, 101 N.E.3d 1014, 1019 (Ohio
  Ct. App. 2017). The cause of action exists only as to the balance that may be due to one
  of the parties as a result of a series of transactions. Id. (citing Benchmark Contrs., Inc. v.
  Southgate Mgt., LLC, Nos. 13AP-390, 13AP-394, 2014 WL 1347740 at *8 (Ohio Ct. App.
  Mar. 27, 2014). An action on account is “founded upon contract” and constitutes a breach
  of contract claim. Id.
                                                   25
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 26 of 30. PageID #: 1900

  (1:19CV2209)

         completion breaches, and Plaintiff’s attempt to invoke it as a key basis for seeking
         summary judgment should be rejected.

  ECF No. 64 at PageID #: 1598 (all emphases in original).

         Defendant’s strained interpretation ignores the extensive other language within the

  warranty provision, which discusses that the period for which the warranty extends is based on

  the “date of delivery” or once the product completes some predetermined “hours of operation,

  whichever occurs first.” ECF No. 72-2 at PageID #: 1768. The plain text of the warranty

  provision contemplates defects discoverable upon delivery, which are precisely the kinds of

  defects Defendant alleges. The warranty provision applies to Defendant’s assertion that the

  crane was defective, and that it incurred costs as a result of that defect. Because it is undisputed

  that Defendant did not timely file such a claim, it is not entitled to damages. 27

         Accordingly, summary judgment will be entered against Defendant, and in favor of

  Plaintiff, on Plaintiff’s Count I, and Defendant’s counterclaim. 28

                                          D. Parts Contracts

         The Court has concluded that there is personal jurisdiction over Defendant as to the 16

  orders placed through Plaintiff’s website ($15,270.27), the order for the hoist and trolley



         27
             Even if Defendant could pursue an affirmative claim for relief beyond the scope
  of the warranty provision, it does not appear to the Court that the claim made here was
  timely. The applicable terms and conditions contain a one-year limitation on bringing a
  cause of action under the terms of the contract. ECF No. 72-2 at PageID #: 1769. It is
  undisputed that Defendant was aware of any alleged defect with the crane upon delivery,
  no later than mid-October 2018, and incurred all alleged damages prior to March 9, 2019,
  when it invoiced Plaintiff. ECF No. 56-3 at PageID #: 933. Defendant did not pursue its
  claim until July 2020. ECF No. 40. The first two answers, filed in January and February
  2020, even if timely, did not include any counterclaim. ECF No. 14; ECF No. 17.
          28
             The Court need not reach Plaintiff’s other arguments justifying its entitlement to
  summary judgment on Count I, including whether Defendant has sufficiently alleged a
  dispute of material fact that the crane was defective, or that Defendant incurred, or could
  prove, the costs/damages alleged in the March 9, 2018 invoice.
                                                    26
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 27 of 30. PageID #: 1901

  (1:19CV2209)

  ($24,713.12), and the order for end trucks ($3,130.00). As to these contracts, it is undisputed

  that the outstanding balance is $43,113.39 for goods ordered and delivered. Having concluded

  that this balance due is not offset by Defendant’s breach of contract damages, The Court will

  enter judgment in favor of Plaintiff based on this amount as to Count II.

                                     E. Calculation of Judgment

         The calculation of judgment is complicated by two issues. First, Plaintiff contends it is

  entitled to contractual interest and attorney’s fees and costs. ECF No. 55-1 at PageID #: 783-84.

  Second, the contracts, while governed by the laws of the State of Ohio, call for payment in a

  foreign currency, specifically Canadian Dollars (“CAD”).

         Taking the second issue first, all figures referenced earlier in this ruling, as well as in the

  parties’ papers and exhibits, are in CAD. However, United States District Courts can only award

  judgment in US Dollars: Units of foreign currency “are not money but things only,

  the judgment must be in dollars and cannot be in [a unit of foreign currency] any more than it

  could be in wheat if the broken contract related to that commodity.” Die Deutsche Bank Filiale

  Nurnberg v. Humphrey, 272 U.S. 517, 521 (1926).

         Here, not only do the contracts specify that they are payable in CAD, but payable to an

  address, specifically Plaintiff’s bank, in Canada. Accordingly, the Court converts the damages

  into US Dollars based on the exchange rate on the date judgment enters – “where a debt in

  foreign currency is payable in a foreign country, the judgment day rule applies. This assumes a

  uniform result whether the suit is brought in the foreign country or in the United States.” Trinh

  v. Citibank, N.A., 623 F. Supp. 1526, 1537 (E.D. Mich. 1985), aff'd, 850 F.2d 1164 (6th Cir.

  1988) (interpreting Zimmermann v. Sutherland, 274 U.S. 253, 254-56 (1927) and citing Shaw,




                                                   27
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 28 of 30. PageID #: 1902

  (1:19CV2209)

  Savill, Albion & Co. Ltd. v. The Fredericksburg, 189 F.2d 952 (2d Cir.1951)). 29 Absent

  convincing argument from the parties, the Court intends to enter judgment for Plaintiff using the

  exchange rate reflected on the Federal Reserve’s website on the date judgment issues. 30

         Concerning the fees, costs, and interest, thus far the briefing on both sides on each has

  been vague, conclusory, and, as to some categories, unsupported by appropriate documentation.

         Given the Court’s ruling on the motions for summary judgment, the parties should be

  able to resolve much, if not all, of the appropriate amount of these figures collaboratively.

  Accordingly, the parties shall, on or before April 30, 2021, make a single joint filing on the

  docket concerning the appropriate judgment amount, specifically addressing fees, costs, interest,

  and the method of conversion of damages to US Dollars.

         If the parties disagree on any point, the joint filing should note the area and nature of

  disagreement with specificity, and provide the position of each party. The Court expects any

  statements concerning disagreement to be directly responsive to the argument advanced by the

  party’s opponent, and reflect that counsel have thoroughly discussed each other’s positions well

  in advance of submitting their filing to the Court. The joint filing may not exceed 15 pages,

  excluding supporting documentation (i.e. itemizations of fees and/or costs) that shall be filed as

  attachments. While the Court will consider any appropriate motion put before it, the parties

  should not expect gratuitous leave to seal their filing or attachments.



         29
             In diversity cases such as this one, on-point state law to the contrary can compel
  a different analysis. Ohio law does not appear to compel a different approach and, “[i]n
  the absence of pertinent state law precedent, federal courts in diversity suits have
  frequently[, appropriately,] adopted the federal approach.” Ventas, Inc. v. HCP, Inc., 647
  F.3d 291, 323 (6th Cir. 2011) (quoting Siematic Mobelwerke GmbH & Co. KG v. Siematic
  Corp., 669 F.Supp.2d 538, 542 (E.D.Pa.2009) (collecting authorities)).
          30
               See Federal Reserve, Historical Rates for the Canadian Dollar,
  https://www.federalreserve.gov/releases/h10/hist/dat00_ca.htm.
                                                   28
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 29 of 30. PageID #: 1903

  (1:19CV2209)

                                     IV. Issues Concerning Sealing

          Plaintiff filed both sealed and public versions of its motions for summary judgment.

  Compare ECF Nos. 55, 56 with 57, 58 (SEALED). Local Rule 5.2 states: “No document will be

  accepted for filing under seal unless a statute, court rule, or prior court order authorizes the filing

  of sealed documents. If no statute, rule, or prior order authorizes filing under seal, the document

  will not be filed under seal. … If the sealing of the document purports to be authorized by court

  order, the electronically filed sealed document shall be linked to the order authorizing the

  sealing.”

          Plaintiff did not seek leave to file sealed and redacted versions of its motions. Plaintiff

  was only physically able to file these documents under seal by marking this case’s Stipulated

  Protective Order (ECF No. 30) as a “related document” during the filing process. That Order did

  not authorize sealing of Plaintiff’s motions. To the contrary, the order states: “Absent a statute

  or an order of this Court, documents may not be filed under seal. Neither this Stipulated

  Protective Order nor any other sealing order constitutes blanket authority to file entire documents

  under seal.” ECF No. 30 at PageID #: 443 (citations omitted).

          The Order only authorizes the filing of a sealed and redacted version of a filing in the

  absence of a court-granted exception under “extraordinary circumstances[.]” Id. at PageID #:

  444. Plaintiff has not presented any facts suggesting that such circumstances are present in this

  case. Furthermore, the only information which appears to be redacted is the amount Defendant

  was paid by its customer for the crane: $2,271,223.22. Not only is the nature of that figure

  insufficient to justify sealing or redaction at this stage of the ligation, it is publicly available.

  ECF No. 60-1 at PageID #: 1194. Accordingly, ECF Nos. 57 and 58 will be restored to the

  public docket.


                                                     29
Case: 1:19-cv-02209-BYP Doc #: 73 Filed: 04/19/21 30 of 30. PageID #: 1904

  (1:19CV2209)

                                                V. Conclusion

         For the reasons stated herein, the Court concludes that there is personal jurisdiction over

  Defendant in the state of Ohio as to all contracts except for the spare parts contract, and,

  therefore, grants Plaintiff’s motions for summary judgment (ECF Nos. 55, 56) in part. The Court

  also restores ECF Nos. 57 and 58 to the public docket, and denies them as moot in light of the

  rulings on ECF Nos. 55, 56. On or before April 30, 2021, the parties shall make the joint filing

  described in Section III(E) of this ruling.

         As the Court has resolved all issues which would otherwise necessitate a need for trial,

  the virtual jury trial scheduled to commence at 9:00 a.m. on May 3, 2021, is canceled.



         IT IS SO ORDERED.


   April 19, 2021                                            /s/ Benita Y. Pearson
   Date                                                     Benita Y. Pearson
                                                            United States District Judge




                                                     30
